Title: [July 1787]
From: Washington, George
To: 

 


July. 1st. Dined and spent the evening at home.
 


Monday. 2d. Attended Convention. Dined with some of the Members of Convention at the Indian Queen. Drank Tea at Mr. Binghams, and walked afterwards in the state house yard.
Set this Morning for Mr. Pine who wanted to correct his portrt. of me.


   
   For Robert Edge Pine’s visit to Mount Vernon to paint this portrait, see entry for 28 April 1785.



 


Tuesday. 3d. Sat before the meeting of the Convention for Mr. Peale who wanted my picture to make a print or Metzotinto by.
Dined at Mr. Morris’s and drank Tea at Mr. Powells—after which, in Company with him, I attended the Agricultural Society at Carpenters Hall.


   
   Charles Willson Peale, now living in Philadelphia, wrote GW of the “great desire I have to make a good mezzotinto print” of him assuring GW he would “make the business as convenient to you as possible . . . by bringing my

Pallette and Pensils to Mr. Morris’s that you might sett at your leisure” (29 May 1787, May–June, 1787, PPAmP: Charles Willson Peale Papers; see also SELLERSCharles Coleman Sellers. Charles Willson Peale. 2 vols. Philadelphia, 1947., 1:257–58; EISENGustavus A. Eisen. Portraits of Washington. 3 vols. New York, 1932., 2:378).



   
   On this day a local diarist recorded: “Before breakfast went with my daughter Hannah to the meadow. . . . On returning we met his Excellency General Washington taking a ride on horseback, only his coachman Giles with him” (HILTZHEIMERJacob Cox Parsons, ed. Extracts from the Diary of Jacob Hiltzheimer, of Philadelphia. 1765–1798. Philadelphia, 1893., 128).



   
   The Philadelphia Society for Promoting Agriculture, founded in Feb. 1785 to promote agriculture in the United States, consisted of active (resident) members living in or near Philadelphia and honorary (later corresponding) members. GW became one of the latter in 1785. Samuel Powel was president from 1785 to 1794. The regular monthly meetings, drawing between 10 and 20 members, were held in Carpenters’ Hall, on Chestnut Street near Third Street. Built in 1770 by the Carpenters’ Company of Philadelphia, the hall had been the meeting place of the First Continental Congress (1774), to which GW had been a delegate (see GAMBRILLOlive Moore Gambrill, “John Beale Bordley and the Early Years of the Philadelphia Agricultural Society.” Pennsylvania Magazine of History and Biography 66 (1942): 410–39., 410–39).



 


Wednesday 4th. Visited Doctr. Shovats Anatomical figures and (the Convention having adjourned for the purpose) went to hear an Oration on the anniversary of Independance delivered by a Mr. Mitchell, a student of Law—After which I dined with the State Society of the Cincinnati at Epplees Tavern and drank Tea at Mr. Powells.


   
   doctr. shovats anatomical figures: The surgeon and anatomist Abraham Chovet (1704–1790) was born in England, studied in France, practiced in England and the West Indies, and in 1774 opened his “Anatomical Museum” of wax human figures on Vidal’s Alley off Second Street in Philadelphia. Chastellux, impressed with Chovet’s work, was even more impressed with Chovet: “a real eccentric: his chief characteristic is contrary-mindedness; when the English were at Philadelphia he was a Whig, and since they left he has become a Tory” (CHASTELLUXMarquis de Chastellux. Travels in North America in the Years 1780, 1781 and 1782. Translated and edited by Howard C. Rice, Jr. 2 vols. Chapel Hill, N.C., 1963., 1:146, 311). Chovet remained in Philadelphia, where he practiced medicine, taught anatomy, and helped found the College of Physicians (1787).



   
   cincinnati: “Gen. Washington presents his Complts. to The honle. The Vice Presidt. of the Pensa. State Society of Cincinnati and will do himself the honor of dining with the society on the 4th of July agreeable to Invitation” (GW to Thomas McKean, 29 June [1787], PHi: McKean Papers). epplees tavern: Henry Epple (d. 1809) kept The Sign of the Rainbow, a popular tavern on the north side of Sassafras (Race) Street, above Third. Epple, who ran the tavern until 1794, had served as an officer in the army during the Revolution.



 


Thursday 5th. Attended Convention. Dined at Mr. Morris’s and drank Tea there. Spent the evening also.
 


Friday 6th. Sat for Mr. Peale in the Morning. Attended Convention. Dined at the City Tavern with some members of Convention and spent the evening at my lodgings.
 



Saturday 7th. Attended Convention. Dined with the Club at Springsbury and drank Tea at Mr. Meridiths.
 


Sunday 8th. About 12 Oclock rid to Doctr. Logans near German town where I dined. Returned in the evening and drank Tea at Mr. Morris’s.


   
   Dr. George Logan (1753–1821), a strict Quaker and an active pacifist, took his medical degree from the University of Edinburgh in 1779 and returned to Pennsylvania to settle at his family home, Stenton, near Germantown, Pa., where he pursued experimental agriculture, and where GW is visiting this day.



 


Monday 9th. Sat in the Morning for Mr. Peale. Attended Convention. Dined at Mr. Morris’s & accompanied Mrs. Morris to Doctr. Redmans 3 Miles in the Country where we drank Tea and returned.

   
   
   On 8 July Charles Willson Peale wrote GW: “the Drapery and background of your Portrait is painted and if it is convenient to your Excellency to favor me with a sitting tomorrow morning, I will have my pallit sett with fresh ground Colours” (PPAmP: Charles Willson Peale Papers).



   
   Although there were several Dr. Redmans in Philadelphia at this time GW is probably visiting Dr. John Redman (1722–1808), who was trained in Edinburgh and Leyden and practiced in Paris and London before returning home to Philadelphia. Here he specialized in obstetrics and trained many local physicians, including George Logan and Benjamin Rush. From 1786 to 1804 Redman served as first president of the College of Physicians of Philadelphia.



 


Tuesday. 10th. Attended Convention. Dined at Mr. Morris’s. Drank Tea at Mr. Binghams & went to the Play.


   
   The play was performed at the Southwark Theater, located just south of the city boundary. Because of a state law (1779) prohibiting theatrical performances, the building was called an opera house by the American Company, which played there from 25 June to 4 Aug. To skirt this same law the plays presented were billed under false titles that could still be recognizable by the theater-going public. Hence, in this evening’s “concert” James Townley’s High Life below the Stairs was billed as an “entertainment” called “the Servants Hall in an Uproar,” while the farce Love in a Camp, or Patrick in Prussia was advertised as a “Comic Opera” (SCHARF [1]J. Thomas Scharf and Thompson Westcott. History of Philadelphia. 1609–1884. 3 vols. Philadelphia, 1884., 2:965–67; SEILHAMERGeorge O. Seilhamer. History of the American Theatre. 3 vols. 1888–91. Reprint. New York, 1968., 2:217–21).



 


Wednesday 11th. Attended Convention. Dined at Mr. Morris’s and spent the evening there.
 


Thursday 12th. In Convention. Dined at Mr. Morris’s & drank Tea with Mrs. Livingston.
 



Friday 13th. In Convention. Dined, drank Tea, & Spent the Evening at Mr. Morris’s.
 


Saturday. 14th. In Convention. Dined at Springsbury with the Club and went to the play in the Afternoon.


   
   The play was Shakespeare’s The Tempest, adapted by John Dryden (SEILHAMERGeorge O. Seilhamer. History of the American Theatre. 3 vols. 1888–91. Reprint. New York, 1968., 2:219).



 


Sunday 15th. Dined at Mr. Morris’s & remaind. at home all day.
 


Monday 16th. In Convention. Dined at Mr. Morris’s and drank Tea with Mrs. Powell.
 


Tuesday 17th. In Convention. Dined at Mrs. Houses, and made an excursion with a party for Tea to Grays Ferry.


   
   On this day Jacob Hiltzheimer went “in the afternoon . . . to Mr. Gray’s ferry, where we saw the great improvements made in the garden, summer houses, and walks in the woods. General Washington and a number of other gentlemen of the present Convention came down to spend the afternoon” (HILTZHEIMERJacob Cox Parsons, ed. Extracts from the Diary of Jacob Hiltzheimer, of Philadelphia. 1765–1798. Philadelphia, 1893., 128).



 


Wednesday 18th. In Convention. Dined at Mr. Milligans and drank Tea at Mr. Meridiths.


   
   In 1790 James Milligan (d. 1818) lived on south Second Street (HEADS OF FAMILIES, PA.Heads of Families at the First Census of the United States Taken in the Year 1790: Pennsylvania. 1908. Reprint. Baltimore, 1970., 237). As auditor and then as comptroller general of the treasury under the Articles of Confederation he had audited many of GW’s Revolutionary accounts.



 


Thursday 19th. Dined (after coming out of Convention) at Mr. John Penn the youngers. Drank Tea & spent the evening at my lodgings.


   
   John Penn (1760–1834), son of Thomas Penn, grandson of William Penn, and a first cousin of John Penn of Lansdowne, returned from England to Philadelphia in 1784 and built a home, The Solitude, on the west bank of the Schuylkill, later incorporated into Fairmount Park. Penn probably also had a house in town. He returned to England in 1788, where he promoted philanthropic causes, including the Outinian Society to promote matrimony, although Penn himself died a bachelor (see SNYDERMartin P. Snyder. City of Independence: Views of Philadelphia before 1800. New York, 1975., 131–32).



 


Friday 20th. In Convention. Dined at home and drank Tea at Mr. Clymers.
 


Saturday 21st. In Convention. Dined at Springsbury with the Club of Gentn. & Ladies. Went to the Play afterwards.


   
   The play was the tragedy Edward and Eleanora, by the Scots poet James Thomson (SEILHAMERGeorge O. Seilhamer. History of the American Theatre. 3 vols. 1888–91. Reprint. New York, 1968., 2:221).



 



   
Sunday 22d. Left Town by 5 oclock A.M. Breakfasted at Genl. Mifflins. Rode up with him & others to the Spring Mills and returned to Genl. Mifflins by Dinner after which proceeded to the City.


   
   spring mills: Spring Mill was an old grist mill on the east side of the Schuylkill River, about two miles below Conshohocken in Montgomery County, Pa. It was powered by the combined waters from several springs in a small area. The diary of Peter Legaux, a French immigrant who lived near Spring Mill, has the following entry for this date: “This day Gen. Washington, Gen. Mifflin and four others of the Convention did us the honor of paying us a visit in order to see our vineyard and bee houses. In this they found great delight, asked a number of questions, and testified their highest approbation with my manner of managing bees” (BAKER [2]William Spohn Baker. Washington after the Revolution: MDCCLXXXIV - MDCCXCIX. Philadelphia, 1898., 84n).



 


Monday 23d. In Convention as usual. Dined at Mr. Morris’s and drank Tea at Lansdown (the Seat of Mr. Penn).


	
   
   On this day GW wrote Elizabeth Powel that he would “do himself the honor of calling upon her at, or before 5. oclock (in his Carriage) in hopes [of] the pleasure of conducting her to Lansdown this Evening” (ViMtvL).



 


Tuesday 24th. In Convention. Dined at Mr. Morris’s and drank Tea, by appointment & partr. Invitation at Doctr. Rush’s.


   
   Dr. Benjamin Rush (1745–1813), republican and reformer, and an earnest supporter of the American cause, developed the practice and teaching of medicine in Philadelphia, where he was a center of medical controversy. He campaigned for the ratification of the Federal Constitution and in the early years of the new nation worked for reforms in the fields of prisons, insane asylums, poverty, education, and public medical care and campaigned for the abolition of slavery.



 


Wednesday 25th. In Convention. Dined at Mr. Morris’s, drank Tea, & spent the evening there.
 


Thursday 26th. In Convention. Dined at Mr. Morris’s, drank Tea there, and stayed within all the Afternoon.
 


Friday 27th. In Convention, which adjourned this day, to meet again on Monday the 6th. of August that a Comee. which had been appointed (consisting of 5 Members) might have time to arrange, and draw into method & form the several matters which had been agreed to by the Convention as a Constitution for the United States.
Dined at Mr. Morris’s, and drank Tea at Mr. Powells.


   
   Here GW was relying too much upon his memory, for his Philadelphia diary (see entry for 8 May 1787) had no notation of the date of adjournment, which was actually 26 July (FARRANDMax Farrand, ed. The Records of the Federal Convention of 1787. Rev. ed. 4 vols. New Haven, 1966., 2:118, 128).



 


Saturday 28th. Dined with the Club at Springsbury. Drank Tea there and spent the Evening at my lodgings.
 


Sunday 29th. Dined and spent the whole day at Mr. Morris’s principally in writing letters.
 


Monday. 30th. In company with Mr. Govr. Morris, and in his Phaeton with my horses; went up to one Jane Moores in the vicinity of Valley-forge to get Trout.


   
   Before setting off on this fishing expedition GW, in a note to Mrs. Elizabeth Powel dated “Monday Morning,” wrote: “Genl. Washington presents his respectful compliments to Mrs. Powell, and would, with great pleasure, have made one of a party for the School for Scandal this evening; had not everything

been arranged, & Mr. Govr. Morris and himself on the point of stepping into the Carriage for a fishing expedition at Jenny Moores; at Which place Mr. & Mrs. Robt. Morris are to be tomorrow, to partake of the successes, of Mr. Govr. Morris & himself this day. The Genl. can but regret that matters have turned out so unluckily, after waiting so long to receive a lesson in the School for Scandal” ([30 July 1787], ViMtvL). Mrs. Jane Moore’s Montgomery County farm bordered on Trout Creek and was within the old Valley Forge encampment (FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 6:102).



 


Tuesday 31st. Whilst Mr. Morris was fishing I rid over the old Cantonment of the American [army] of the Winter 1777, & 8. Visited all the Works, wch. were in Ruins; and the Incampments in woods where the ground had not been cultivated.
On my return back to Mrs. Moores, observing some Farmers at Work, and entering into Conversation with them, I received the following information with respect to the mode of cultivating Buck Wheat, and the application of the grain. Viz.—The usual time of sowing, is from the 10th. to the 20th. of July—on two plowings and as many harrowings at least—The grain to be harrowed in. That it is considered as an uncertain Crop being subject to injury by a hot sun whilst it is in blossom and quickly destroyed by frost, in Autumn—and that 25 bushls. is estimated as an average Crop to the Acre. That it is considered as an excellent food for horses, to puff and give them their first fat—Milch cattle, Sheep, and Hogs and also for fatting Beeves. To do which, 2 quarts of Buck Wheat Meal, & half a peck of Irish Potatoes at the commencemt. (to be reduced as the appetite of the beasts decrease or in other words as they encrease in flesh) mixed and givn. 3 times a day is fully competent. That Buck wheat meal made into a wash is most excellent to lay on fat upon hogs but it must be hardened by feeding them sometime afterwards with Corn. And that this meal & Potatoes mixed is very good for Colts that are weaning. About 3 pecks of Seed is the usuall allowance for an Acre.
On my return to Mrs. Moores I found Mr. Robt. Morris & his lady there.
